Citation Nr: 0637758	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of extracapsular cataract 
extraction and vitrectomy in the left eye.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION


The veteran served on active duty from August 1952 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of VA.  A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

In the informal hearing presentation, the veteran's 
representative asserts that his April 2002 VA examination was 
inadequate as the examiner provided an incomplete medical 
opinion.  Pertinent regulatory authority dictates that a 
comparison be made of the veteran's condition prior to the 
surgery and afterwards in order to ascertain whether VA 
treatment caused additional disability.  38 C.F.R. 
§ 3.361(b).  The April 2002 VA examination report did not 
comment on the veteran's status before the surgical procedure 
in October 2001 when the veteran underwent extracapsular 
cataract extraction and vitrectomy in the left eye.  In 
addition, the following questions were not addressed:  (1) 
Was any decrease in visual acuity in the left eye caused by 
VA medical or surgical treatment; (2) Was the proximate cause 
of any decrease in visual acuity carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care or 
medical or surgical treatment; (3) Did VA fail to exercise 
the degree of care that would be expected of a reasonable 
health care provider; and (4) Was the proximate cause of any 
decrease in visual acuity an event not reasonably 
foreseeable?

Finally, the veteran has been found to be disabled by the 
Social Security Administration (SSA).  The SSA records are 
not in the claims file.  VA has a statutory duty to obtain 
these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, should be accomplished.  An 
opinion should be provided as to the 
following, after a review of the October 2001 
surgical report and the other medical records 
contained in the claims file: 1) Was any 
decrease in visual acuity in the left eye 
caused by VA medical or surgical treatment to 
include the October 2001 surgery; (2) Was the 
proximate cause of any decrease in visual 
acuity carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment; (3) Did VA fail to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider; and (4) Was the proximate cause of 
any decrease in visual acuity an event not 
reasonably foreseeable?

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


